               1 Anna Maria Martin (Bar No. 154279)
                 amartin@mmhllp.com
               2 Kristin Kyle de Bautista (Bar No. 221750)
                 kkyle@mmhllp.com
               3 MESERVE, MUMPER & HUGHES LLP
                 800 Wilshire Boulevard, Suite 500
               4 Los Angeles, California 90017-2611
                 Telephone: (213) 620-0300
               5 Facsimile: (213) 625-1930

               6 Attorneys for Defendant
                 LIFE INSURANCE COMPANY OF NORTH AMERICA
               7

               8                                UNITED STATES DISTRICT COURT

               9                              NORTHERN DISTRICT OF CALIFORNIA

              10

              11 CINDY WEESE,                                          )   Case No. 3:18-cv-03042-WHO
                                                                       )
              12                 Plaintiff,                            )   STIPULATION TO DISMISS ENTIRE
                                                                       )   ACTION WITH PREJUDICE AND
              13          vs.                                          )   ORDER
                                                                       )
              14 LIFE INSURANCE COMPANY OF NORTH                       )   Judge: William H. Orrick
                 AMERICA,                                              )
              15                                                       )   Complaint Filed: May 22, 2018
                            Defendant.                                 )
              16                                                       )

              17

              18          IT IS HEREBY STIPULATED, by and between Plaintiff CINDY WEESE and Defendant

              19 LIFE INSURANCE COMPANY OF NORTH AMERICA, (collectively, the “Parties”) by and
              20 through their respective attorneys of record, that this action shall be dismissed in its entirety with

              21 prejudice as to all defendants pursuant to Rule 41(a) of the Federal Rules of Civil Procedure. Each

              22 Party shall bear its own attorneys’ fees and costs.

              23          The Parties further stipulate and request that all dates set in this matter be vacated and taken

              24 off the Court’s calendar.

              25 / / /

              26 / / /
              27 / / /

              28 / / /
LAW OFFICES
                                                                                            Case No. 3:18-cv-03042-WHO
 MESERVE,
 MUMPER &                                                                      STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   166556.1                                                              WITH PREJUDICE AND ORDER
               1              The Parties seek the Court’s approval of the dismissal of the action with prejudice.

               2

               3 IT IS SO STIPULATED.

               4
                   Dated: October 15, 2018                          Michelle L. Roberts
               5                                                    Glenn R. Kantor
                                                                    KANTOR & KANTOR, LLP
               6

               7
                                                                    By:          /s/ Michelle L. Roberts
               8                                                              Michelle L. Roberts
                                                                              Attorneys for Plaintiff
               9                                                              CINDY WEESE

              10
                   Dated: October 15, 2018                          Anna Maria Martin
              11                                                    Kristin Kyle de Bautista
                                                                    MESERVE, MUMPER & HUGHES LLP
              12

              13
                                                                    By:          /s/ Kristin Kyle de Bautista
              14                                                              Kristin Kyle de Bautista
                                                                              Attorneys for Defendant
              15                                                              LIFE INSURANCE COMPANY OF
                                                                              NORTH AMERICA
              16

              17

              18

              19                                          FILER’S ATTESTATION
              20              The filing attorney attests that she has obtained concurrence regarding the filing of this
              21 document and its content from the signatories to this document.

              22 / / /

              23 / / /

              24 / / /

              25 / //

              26 / / /
              27 / / /

              28
LAW OFFICES
                                                                          2                       Case No. 3:18-cv-03042-WHO
 MESERVE,
 MUMPER &                                                                            STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   166556.1
                                                                                               WITH PREJUDICE AND ORDER
               1                                                ORDER

               2              Based upon the Stipulation of the Parties and for good cause shown, IT IS HEREBY

               3 ORDERED that this action, Case No. 3:18-cv-03042-WHO, is dismissed in its entirety as to all

               4 defendants, with prejudice.

               5              IT IS HEREBY FURTHER ORDERED that all dates previously set in this matter are hereby

               6 vacated and taken off the Court’s calendar.

               7              IT IS HEREBY FURTHER ORDERED that each Party shall bear its own attorneys’ fees and

               8 costs in this matter.

               9              IT IS SO ORDERED

              10

              11
                   Dated: October 15, 2018
              12                                                Hon. William H. Orrick
                                                                United States District Court Judge
              13

              14

              15

              16

              17

              18

              19
              20

              21

              22

              23

              24

              25

              26
              27

              28
LAW OFFICES
                                                                    3                    Case No. 3:18-cv-03042-WHO
 MESERVE,
 MUMPER &                                                                   STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   166556.1
                                                                                      WITH PREJUDICE AND ORDER
